
	
		II
		110th CONGRESS
		1st Session
		S. 756
		IN THE SENATE OF THE UNITED STATES
		
			March 5, 2007
			Mr. Dodd introduced the
			 following bill; which was read twice and referred to the
			 Committee on Armed
			 Services
		
		A BILL
		To authorize appropriations for the Department of Defense
		  to address the equipment reset and other equipment needs of the National Guard,
		  and for other purposes.
	
	
		1.Funding for equipment reset
			 and other equipment needs of the National Guard
			(a)FindingsCongress
			 makes the following findings:
				(1)In his testimony
			 before the Commission on the National Guard and Reserves, the Chief of the
			 National Guard Bureau, Lieutenant General Blum, warned about equipment
			 shortfalls for the Army National Guard and Air National Guard stating that “88
			 percent of the forces that are back here in the United States are very poorly
			 equipped today in the Army National Guard. And in the Air National Guard for
			 the last three decades, they have never had a unit below C2 in equipment
			 readiness”.
				(2)In the March 1,
			 2007, report of the Commission on the National Guard and Reserves, the
			 Commission observes that—
					(A)while the
			 operational tempo of the reserve components of the Armed Forces has increased
			 substantially, resourcing has not kept pace;
					(B)the lack of
			 sufficient and ready equipment is a problem common to both the active and
			 reserve components of the Armed Forces;
					(C)the equipment
			 readiness of the Army National Guard is unacceptable and has reduced the
			 capability of the United States to respond to current and additional major
			 contingencies, whether foreign and domestic; and
					(D)while the budget
			 of the President for fiscal year 2008 includes large increases in funds for
			 equipment for the National Guard, historical practice in the Department of
			 Defense indicates that Army plans for projected funding increases for equipment
			 for the Army National Guard are not reliably carried through.
					(3)According to the
			 Commission on the National Guard and Reserves, procurement for the Army
			 National Guard during the period from 1999 through 2005 has been reduced
			 significantly from amounts proposed for such procurement before that period.
			 The budget for fiscal year 2001 indicated that the Army planned to expend
			 $1,346,000,000 in fiscal year 2004 for procurement for the Army National Guard,
			 but the budget for fiscal year 2006 revealed that the Army expended only
			 $578,400,000 for procurement for the Army National Guard in fiscal year 2004.
			 Similarly, the budget for fiscal year 2001 indicated that the Army planned to
			 expend $1,625,000,000 in fiscal year 2005 for procurement for the Army National
			 Guard, but the budget for fiscal year 2006 revealed that the Army planned to
			 expend only $660,900,000 for procurement for the Army National Guard in fiscal
			 year 2005.
				(4)According to the
			 Commission on the National Guard and Reserves, the difference between the
			 amounts proposed for procurement for the Army National Guard for fiscal years
			 2003 through 2005 and the amounts actually expended for such procurement in
			 such fiscal years was atypical and extreme.
				(5)According to a
			 January 2007 report of the Government Accountability Office, inventories of
			 equipment for the National Guard in the United States have decreased because of
			 overseas operations, particularly inventories of the Army National Guard. The
			 Comptroller General found that State officials expressed concerns about having
			 enough equipment to respond to large scale natural or man made disasters such
			 as Hurricane Katrina.
				(6)The Comptroller
			 General found that before current overseas operations began, the majority of
			 the combat forces of the Army National Guard were supplied with approximately
			 65 to 79 percent of their required equipment. As of November 2006, nondeployed
			 Army National Guard forces nationwide still had approximately 64 percent of the
			 total amount of authorized dual-use equipment, including authorized substitute
			 items, based on their warfighting missions even as overseas and domestic
			 missions have expanded.
				(b)Authorization
			 of appropriations
				(1)In
			 generalThere is hereby authorized to be appropriated for the
			 Department of Defense for the Army National Guard and the Air National Guard
			 for equipment reset requirements of the Army National Guard and the Air
			 National Guard, and to otherwise remedy other equipment shortfalls of the Army
			 National Guard and the Air National Guard, in order to bring the Army National
			 Guard and the Air National Guard to full equipment readiness, amounts as
			 follows:
					(A)For fiscal year
			 2008:
						(i)For
			 procurement of National Guard and Reserve Equipment, $2,100,000,000, with such
			 amount to be available for the Army National Guard.
						(ii)For Operation
			 and Maintenance, Army National Guard, $1,300,000,000.
						(iii)For other
			 equipment procurement and reset, $4,360,000,000, of which—
							(I)$2,600,000,000
			 shall be available for the Army National Guard; and
							(II)$1,760,000,000
			 shall be available for the Air National Guard.
							(iv)For National
			 Guard Personnel, Air Force, $280,000,000.
						(v)For
			 Operation and Maintenance, Air National Guard, $720,000,000.
						(B)For each of
			 fiscal years 2009 through 2013:
						(i)For
			 procurement of National Guard and Reserve Equipment, $575,000,000, with such
			 amount to be available for the Army National Guard.
						(ii)For Operation
			 and Maintenance, Army National Guard, $1,300,000,000.
						(iii)For other
			 equipment procurement and reset, $4,360,000,000, of which—
							(I)$2,600,000,000
			 shall be available for the Army National Guard; and
							(II)$1,760,000,000
			 shall be available for the Air National Guard.
							(iv)For National
			 Guard Personnel, Air Force, $280,000,000.
						(v)For
			 Operation and Maintenance, Air National Guard, $720,000,000.
						(2)Supplement not
			 supplantThe amounts authorized to be appropriated by paragraph
			 (1) for a fiscal year and account specified in that paragraph is in addition to
			 any other amounts authorized to be appropriated for the Department of Defense
			 for such fiscal year for such account.
				(c)Report on
			 defense industrial base
				(1)In
			 generalNot later than 60 days after the date of the enactment of
			 this Act, the Secretary of Defense shall submit to Congress a report assessing
			 the capability, during the 5-year period beginning on October 1, 2007, of the
			 defense industrial base of the United States to produce the equipment to be
			 procured using amounts applicable amounts authorized to be appropriated by
			 subsection (b).
				(2)RecommendationsIf
			 the assessment in the report under paragraph (1) includes a determination that
			 the defense industrial base does not have the capability to produce equipment
			 as described in that paragraph, the report shall also include such
			 recommendations as the Secretary considers appropriate for actions, including
			 investments, necessary to develop that capability.
				
